DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 5 July 2021; 14 February 2021 is being considered by the examiner.
4.	Figure 11a illustrates the claimed invention.

    PNG
    media_image1.png
    573
    868
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2015/0173052 A1).
Regarding claims 1, 8, 16, ZHANG et al. disclose a method for sending control information comprising:
determining, by a base station, first-type physical layer control information, the first-type physical layer control information being indictive of a first-type control parameter of a second-type physical layer control channel (“determining, by a network node, ports and the number of layers used for transmitting downlink specific reference signals to user equipment;”),
determining second-type physical layer control information, the second-type physical layer control information being indicative of second-type control parameter of a data channel (generating, by the network node, downlink control signaling according to the ports and the number of layers, wherein 5-bits signaling in the downlink control signaling is used to indicate the user equipment the ports and the number of layers used for transmitting the downlink specific reference signals, in order to support ;
sending the first-type physical layer control information (sending, by the network node, the downlink control signaling to the user equipment” see abstract); and
sending the second-type physical layer control information on the second-type of physical layer control channel (“sending, the downlink specific reference signals to the user equipment according to the determined ports and the number of layers.” See abstract.

    PNG
    media_image2.png
    604
    481
    media_image2.png
    Greyscale

Allowable Subject Matter
7.	Claims 2-7, 9-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412